1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***
      UNITED STATES OF AMERICA,
6
                           Plaintiff,
7                                                          2:17-cr-00141-JCM-VCF
      vs.                                                  ORDER
8     JOEL ACQUINO PASAY,
9                           Defendant.

10

11          Before the court is Motion to Reopen Detention Hearing (ECF NO. 30).
12          Accordingly,
13          IT IS HEREBY ORDERED that any opposition to the Motion to Reopen Detention Hearing (ECF
14   NO. 30) must be filed on or before November 27, 2019.
15          IT IS FURTHER ORDERED that a hearing on the Motion to Reopen Detention Hearing (ECF
16   NO. 30) is scheduled for 1:30 PM, December 3, 2019, in Courtroom 3D.
17          Pretrial Services is directed to prepare and submit an updated pretrial report to chambers.
18          The U.S. Marshal is directed to transport Joel Acquino Pasay to and from the court on December
19   2, 2019, for a pretrial interview, and to the scheduled hearing on December 3, 2019.
20          IT IS FURTHER ORDERED that Deputy Steven Carpenter must attend the scheduled hearing at
21   1:30 PM, December 3, 2019, in Courtroom 3D.
22          DATED this 21st day of November, 2019.
                                                                 _________________________
23
                                                                 CAM FERENBACH
24
                                                                 UNITED STATES MAGISTRATE JUDGE

25
